internal_revenue_service number release date index number ------------------------------- ------------------------------------------------- ----------------------------------------------------------- --------------------------------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------ telephone number ------------------ refer reply to cc corp b05 plr-147828-13 date date legend taxpayer state a exchange date date date date dear ---------------- ----------------------------------------------------------- ------------ ----------------------------------- -------------------------- -------------------------- -------------------------- -------------------------- this letter is in response to your date request for rulings on certain u s federal_income_tax consequences of a proposed distribution defined below the information submitted in that request is summarized below the rulings contained in this letter are based upon facts and representations submitted on behalf of the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process plr-147828-13 summary of facts taxpayer incorporated in state a is an accrual basis taxpayer that files federal_income_tax returns as a real_estate_investment_trust reit on a calendar_year basis taxpayer for all relevant periods qualifies as a reit and intends to maintain such qualification taxpayer regularly distributes its earnings_and_profits as required under sec_857 taxpayer has one class of common_stock outstanding the common_stock that is publicly traded and listed on the exchange taxpayer intends to make one distribution to its shareholders with respect to its common_stock to be paid to its shareholders of record as of date with an ex-dividend_date of date taxpayer also intends to make one or more distributions to its shareholders with respect to its common_stock to be paid during the taxable years ending on date and date each a proposed distribution and collectively the proposed distributions taxpayer will make a proposed distribution in the form of a combination of common_stock and cash each shareholder will have the right to elect to receive its portion of a proposed distribution in the form of either percent common_stock or percent cash if a shareholder fails to make a valid election that shareholder will be deemed to have made an election to receive its portion of a proposed distribution in the form of percent cash while each shareholder will have the option to elect to receive cash in lieu of common_stock for its portion of a proposed distribution in no event will the total amount of cash available in a proposed distribution the cash amount be less than percent of the aggregate value of a proposed distribution as measured pursuant to the valuation mechanics described below any cash paid in lieu of fractional shares of common_stock will not count towards the cash amount if for any proposed distribution the total number of shares of common_stock for which an election to receive cash is made would result in the payment of cash in an aggregate amount that is less than or equal to the cash amount then each shareholder electing to receive cash will receive its portion of that proposed distribution entirely in cash if the total number of shares of common_stock for which an election to receive cash is made would result in the payment of cash in an aggregate amount that is in excess of the cash amount then each shareholder electing to receive cash will receive a prorated amount of cash and will receive the remainder of its portion of that proposed distribution in common_stock in no event will a shareholder electing to receive cash receive less than percent of its portion of that proposed distribution in cash the total number of shares of common_stock to be received by any shareholder in a proposed distribution will be determined over a period of three days beginning four days after the election forms are due from the shareholders based upon a formula using market prices and designed to equate the value of the number of shares to be received with the amount of cash that could be received instead plr-147828-13 taxpayer does not currently have a dividend_reinvestment_plan drip in effect but for any shareholder participating in a future drip the drip will apply only to the extent of the cash which the shareholder would have received in a proposed distribution in the absence of the drip taxpayer did not undergo and had no plan or intention to undergo any corporate_reorganization or other business combination in connection with or contemporaneously with any of the proposed distributions although taxpayer may have stock offerings that are unrelated to the proposed distributions rulings based solely upon the information submitted and the representations made we rule as follows on the proposed distributions the cash and common_stock distributed in a proposed distribution shall be treated as a distribution_of_property with respect to the common_stock to which sec_301 applies sec_301 and sec_305 the amount of the distribution of the stock received by any holder of common_stock electing to or otherwise receiving stock will be considered to equal the amount of money which could have been received instead sec_1_305-1 caveats except as expressly provided herein no opinion is expressed or implied concerning the tax treatment of the proposed transaction under other provisions of the code and regulations or the tax treatment of any condition existing at the time of or effects resulting from a proposed distribution that are not specifically covered by the above rulings in particular no opinion is expressed with regard to whether taxpayer qualifies as a reit under subchapter_m of the code or whether the distributions made pursuant to the ruling will satisfy the required_distribution requirement under sec_4981 furthermore no opinion is expressed with regard to whether a proposed distribution constitutes a preferential_dividend under sec_562 procedural statements this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative plr-147828-13 a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely isaac w zimbalist isaac w zimbalist senior technician reviewer branch office of associate chief_counsel corporate cc
